DETAILED ACTION

 	Claims 1-7 and 9-19 are under consideration. 
Claim 20 is withdrawn. 
This Official Action is Final. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7, 9-19 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2006/0088645 (NEITLING) as evidenced by Aqua Calculator, Calculate Volume of Generic and Branded Foods Per Weight, accessed at https://www.aqua-calc.com/calculate/food-weight-to-volume, 2020. 
Claim 1 recites a chewable oral delivery vehicle comprising a chewable matrix and a plurality of soft gelatin capsules encapsulating an oxidizable fatty acid composition embedded in a separate chewable matrix, wherein said plurality of soft gelatin capsules are embedded into said chewable matrix and said soft gelatin capsules have a volume of less than 0.5 ml.
NEITLING teaches a chewable oral delivery vehicle in the form of a gummi matrix [0016].
Microcapsules of fish oil encapsulated in a gelatin shell [0008] can be dispersed within the gummi.  Fish oil contains oxidizable fatty acid compositions such as omega-3 fatty acids [0029]. Consumption of fish oil is desirable as it contains omega-3 fatty acids which provide positive health 
NEITLING does not teach the volume of the soft gelatin capsules. 
However, in Example 3, it is taught that Fish Oil Powder is present in an amount of 7.34%. The fish oil powder can be dried, gelatin encapsulated fish oil. Such encapsulated fish oil powder can be about 60% fish oil and about 40% gelatin [0068]. IN [00761], it is taught that 3.2 grams of chewable oral delivery vehicle containing the fish oil can be loaded into a mold to make a gummy bear. This provides 0.14 g of fish oil (7.3% x 3.2g x 60% fish oil in the powder).  A calculation via Aqua-Calc shows that .13 grams of fish oil has a volume 0.14 milliliters (i.e., less than 0.5 ml as claimed). 
It would have been obvious to one skilled in the art to provide microcapsules with a volume within that claimed, as NEITLING teaches using this amount of oil and corresponding volume to produce a gummy with sufficient amount of omega-3 fatty acids.   

Claim 2 recites that the chewable matrix is a gummy candy or jelly sweet.  
This is taught in NEITLING at [0016] as noted above. 

Claim 3 recites that the oxidizable fatty acid composition is selected from the group consisting of free fatty acid compositions, fatty acid ester compositions, glyceride compositions, phospholipid compositions and combinations thereof, said free fatty acids, fatty acid esters, glycerides, and phospholipids comprising one or more fatty acids or residues thereof selected from the group consisting of eicosapentaenoic-, docosahexaenoic-, docosapentaenoic-, conjugated linoleic-, palmitoleic-, trans palmitoleic-, alpha linolenic-, gamma linolenic-, and stearidonic acid and combinations thereof.
NEITLING teaches that microcapsules of fish oil (i.e., glyceride composition that contains eicosapentaenoic acid ( EPA), and docosahexaenoic acid ( DHA [0003]) encapsulated in a gelatin shell [0008] can be dispersed within the gummi.  

Claim 4 recites that the composition further comprises fat soluble vitamin selected from the group consisting of vitamin A, vitamin D, vitamin Kl, vitamin K2, and combinations thereof.
Fish oil naturally contains vitamins A and D.  Additionally, NEITLING teaches that vitamins can be added as taught in paragraph [0042].  The food product can include additional ingredients to enhance the antioxidant and/or other beneficial efficacy of the product such as ascorbic acid, tocopherols and other vitamins.  They are added to enhance the antioxidant and/or other beneficial efficacy of the product [0042].
 
Claim 7 teaches that the chewable matrix comprises one or more water soluble vitamins or functional supplement agents. 
NEITLING is silent as to what portion of the food product contains the vitamins. 
NEITLING teaches that vitamins can be added as taught in paragraph [0042].  The food product can include additional ingredients to enhance the antioxidant and/or other beneficial efficacy of the product such as ascorbic acid, tocopherols and other vitamins.  They are added to enhance the antioxidant and/or other beneficial efficacy of the product [0042].

Claim 9 recites that the capsules have a volume of from about 0.12 ml to 0.4 ml. 
Claim 10 recites that the capsules have from about 0.15 ml to about 0.25 ml.
As to claims 9-10, Example 3 of NEITLING teaches that fish oil powder is present in an amount of 7.34% (see Table V). The fish oil powder can be dried, gelatin encapsulated fish oil. Such encapsulated 
It would have been obvious to one skilled in the art to provide microcapsules with a volume within that claimed, as NEITLING teaches using this amount of oil and corresponding volume to produce a gummy with sufficient amount of omega-3 fatty acids.   

Claim 11 recites that the capsules contain from 100 mg to 500 mg of said oxidizable fatty acid composition.
Claim 12 recites that the capsules contain from 120 mg to 400 mg of said oxidizable fatty acid composition.
Claim 13 recites that the capsules contain from 150 mg to 250 mg of said oxidizable fatty acid composition.
As to claim 11-13, the resulting gummy bears of NEITLING provided about 150 milligrams of omega-3 fatty acids per serving.  Thus, the serving size falls within that recited amounts in claims 11 and 12 and touches on that recited in claim 13 (i.e., 150 mg to 250 mg).  It would have been obvious to provide soft gelatin capsules in the claimed amount as NEITLING teaches this constitutes a serving size. 

Claim 14 recites that the oxidizable fatty acid composition is selected from the group consisting of a krill oil, fish oil, fish roe oil, or fish byproduct oil.
NEITLING teaches a chewable oral delivery vehicle in the form of a gummi matrix [0016]. Microcapsules of fish oil encapsulated in a gelatin shell [0008] can be dispersed within the gummi.  

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NEITLING as evidenced by Aqua-Calc as applied to claims 1-4, 7 and 9-14 above, and further in view of United States Patent No. 4,895,725 (KANTOR) . 
Claim 5 teaches that the oxidizable fatty acid composition further comprises a viscosity modifier.
Claim 6 recites that the oxidizable fatty acid composition further comprises a flavoring agent.
NEILTING is cited for the reasons noted above. The reference does teach the addition of a viscosity agents [0067] and flavor agents [0033]-[0036] but does not specify that the flavoring agent is found within the oxidizable fatty acid composition. 
KANTOR teaches a fish oil microcapsule with gelatin and flavoring (col. 4, lines 50-60) and teaches that microcapsules produced with these ingredients over time have better flavor and stability.  
Thus, it would have been obvious to modify NEITLING with the gelatin and flavor of KANTOR to provide a more stable and better tasting fish oil powder/microcapsule. 


Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NEITLING as evidenced by Aqua-Calc as applied to claims 1-4, 7 and 9-14 above, and further in view of United States Patent Application Publication No. 20090274791 (MATTSON) .
Claim 15 recites that the krill oil comprises from about 35% to 60% phospholipids on a w/w basis; from about 20% to 45% triglycerides on a w/w basis; and from about 50 to about 2500 mg/kg astaxanthin.
Claim 16 recites that krill oil comprises from about 3% to 10% ether phospholipids on a w/w basis, so that the total amount of ether phospholipids and non-ether phospholipids in the composition is from about 48% to 60% on a w/w basis.
Claim 17 recites that the krill oil comprises from about 25% to 30% omega-3 fatty acids as a percentage of total fatty acids and wherein from about 80% to 90% of said omega-3 fatty acids are attached to said phospholipids.
Claim 18 recites that krill oil comprises from about 100 to about 2500 mg/kg astaxanthin.
Claim 19 recites that the krill oil comprises from about 1% to about 10% w/w ether phospholipids; from about 27% to 50% w/w non-ether phospholipids so that the amount of total phospholipids in the composition is from about 30% to 60% w/w; from about 20% to 50% w/w triglycerides; from about 100 to about 2500 mg/kg astaxanthin; and from about 20% to 35% omega-3 fatty acids as a percentage of total fatty acids in said composition, wherein from about 70% to 95% of said omega-3 fatty acids are attached to said phospholipids.
NEITLING does not teach that krill oil can be used.  However, as noted above, NEITLIING is directed to delivering omega-3 fatty acids such a EPA and DHA in a more palatable manner. 
MATTSON teaches the need to encapsulate oxidizable fatty acids such as EPA and DHA [0173]-[0174]).  At [0006], it is noted that the American Heart Association has recommended that people may need 2 to 4 grams of omega-3 fatty acids per day. Unfortunately, most western diets are deficient in these beneficial fatty acids. Even a 1 gram/day dose may be more than can readily be achieved through diet alone. Thus, people who desire to increase their intake of such polyunsaturated fatty acids typically turn to dietary supplements [0007].  
In [0075]-[0076], it is noted that a suitable source of such omega-3 fatty acids is krill oil. 
Claims 15-19 recites the contents of krill oil.  The amount of phospholipids, fatty acids, and astaxanthin present in the krill oil is an inherent feature of the krill oil [0075].
 It would have been obvious to include the krill oil of MATTSON in the composition of NEITLING, as MATTSON teaches that these compounds also provide omega-3 fatty acids and are important dietary supplements in need of taste masking. 

Response to Arguments
Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. 
The applicant argues that the claims require soft gelatin capsules with a volume of less than 0.5 ml embedded in a chewable matrix and that NEITLING as evidenced by Aqua-Calc fails to teach this feature. 
However, NEITLING teaches a chewable oral delivery vehicle in the form of a gummi matrix [0016]. Microcapsules of fish oil encapsulated in a gelatin shell [0008] can be dispersed within the gummi.  In Example 3, it is taught that Fish Oil Powder is present in an amount of 7.34%. The fish oil powder can be dried, gelatin encapsulated fish oil. Such encapsulated fish oil powder can be about 60% fish oil and about 40% gelatin [0068]. IN [00761], it is taught that 3.2 grams of chewable oral delivery vehicle containing the fish oil can be loaded into a mold to make a gummy bear. This provides 0.14 g of fish oil (7.3% x 3.2g x 60% fish oil in the powder).  A calculation via Aqua-Calc shows that .13 grams of fish oil has a volume 0.14 milliliters (i.e., less than 0.5 ml as claimed). 
In this regard, it considered that NEITLING discloses chewable oral delivery vehicle and a chewable matrix located within the vehicle. The disclose structure provides a chewable oral delivery vehicle comprising a chewable matrix and a plurality of soft gelatin capsules encapsulating an oxidizable fatty acid composition embedded in a separate chewable matrix
In further support of this position, the applicant notes that the specification indicated on page 4 that soft gelatin capsules are understood in the art to be liquid-filled hermetically sealed capsules.

The applicant also notes that the present specification that softgel capsule can be hermetically sealed and produced by a rotary die process as set forth by J. P. Stanley in "The Theory and Practice of Industrial Pharmacy," L. Lachman, (editor), Lea and Febiger (publisher), Philadelphia (1976). However, this conflicts with the broader teachings of applicant’s own speciation.  It must also be noted that the claims are directed to a product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
The applicant insists that what NEITLING is actually describing is a microencapsulated gelatin powder, not a soft gelatin capsule as claimed. However, NEITLING teaches a chewable oral delivery vehicle in the form of a gummi matrix [0016]. Microcapsules of fish oil encapsulated in a gelatin shell [0008] can be dispersed within the gummi hermetically sealed, one-piece capsule with a liquid or semisolid fill formed by a rotary die process. 
The applicant also argues that that NEITLING uses the method described in US Pat. No. 4,895,725 to produce a powder as opposed to a soft gel capsule. However, again, these process are process steps and do not limit the claimed chewable oral delivery vehicle and soft gelatin capsules contained within will be examined on the basis of the product. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 

/DONALD R SPAMER/Primary Examiner, Art Unit 1799